 Case 19-00199-elf        Doc 7     Filed 12/17/19 Entered 12/17/19 13:44:49            Desc Main
                                     Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :     CHAPTER 7
                                                :
TUONG Q. NGUYEN,                                :     BANKR. NO. 19-14310 ELF
                                                :
                  Debtor.                       :
___________________________________________________________________________
ANDREW R. VARA,                                 :
ACTING UNITED STATES TRUSTEE,                   :     ADV. NO. 19-00199
                                                :
                  Plaintiff,                    :
                                                :
                          v.                    :
                                                :
TUONG Q. NGUYEN,                                :
                                                :
                  Defendant.                    :
___________________________________________________________________________

               MOTION TO APPROVE STIPULATION AND AGREEMENT
                     RESOLVING ADVERSARY PROCEEDING

               Plaintiff, the U. S. trustee by his undersigned counsel hereby moves, pursuant to

11 U.S.C. § 105(a) and Fed.R.Bankr.P. 7041, for entry of an order authorizing and approving the

Stipulation and Agreement by and among the United States trustee and the Defendant, Tuong Q.

Nyugen. In support of this motion, the U. S. trustee represents as follows:

               1.        This adversary proceeding was commenced by the filing of a complaint by

the U. S. trustee (“Plaintiff”) against Tuong Q. Nyugen (“Defendant”) on October 10, 2019.

               2.        Pursuant to the complaint, the U. S. trustee sought denial of the

Defendant’s discharge pursuant to 11 U.S.C. § 727(a)(2), (a)(3), (a)(4)(A), and (a)(5).

               3.        Pursuant to a stipulation and order approving same entered on November

12, 2019, the time for the Defendant to answer the Complaint was extended and no answer has,

therefore, been filed.

               4.        Subsequent to service of the Complaint on the Defendant, the parties have
 Case 19-00199-elf          Doc 7   Filed 12/17/19 Entered 12/17/19 13:44:49            Desc Main
                                     Document     Page 2 of 4


cooperated in informal discovery and the Defendant has produced information and explanations

regarding issues raised in the Complaint, which discovery has shown, inter alia, that the

Defendant’s financial difficulties were related to a short period of online sports gambling

activities which required the establishment of one or more cloud based accounts, and that such

accounts were not used to purchase or hold crypto currency.

               5.       Based on the results of informal discovery referenced above, the parties

have reached an agreement to settle this matter, which has now been reduced to writing in the

form of the Stipulation and Agreement which is attached hereto as Exhibit A.

               6.      While the U. S. trustee believes he would likely prevail on one or more of

the counts raised in his Complaint, there is also a substantial likelihood creditors with valid

claims against the Defendant would recover nothing on those claims absent a distribution under

the provisions of the Bankruptcy Code, as contemplated in the Stipulation and Agreement.

               7.      The salient terms of the Stipulation and Agreement can be summarized as

follows:

                       a.       The Defendant will be permitted to convert his case to chapter 13

and prepare and file a plan which should provide a distribution to unsecured creditors and

payment of chapter 7 administrative expenses, if any.

                       b.       If the Defendant’s case is dismissed for any reason prior to the

expiration of the applicable chapter 13 commitment period, thirty six months from the date the

Petition was filed (the “Petition Date”), the Defendant shall be prohibited from filing a

subsequent petition under any chapter of the Bankruptcy Code for the same period of time, thirty

six months from the Petition Date.

                       c.       If the Defendant seeks to reconvert his case to chapter 7, and/or if
                                                  2
 Case 19-00199-elf           Doc 7    Filed 12/17/19 Entered 12/17/19 13:44:49             Desc Main
                                       Document     Page 3 of 4



the case is reconverted to chapter 7, the Defendant shall be ineligible for a discharge of any debts

existing on the Petition Date, whether or not such debts were listed in the Debtor’s Schedules.

                        d.           If the Defendant obtains confirmation of a chapter 13 plan in

compliance with the terms of the Stipulation and Agreement, and completes the payments under

the plan, or otherwise satisfy the requirements to obtain a discharge under chapter 13, the

Plaintiff will not object to the granting of his discharge.

                8.      Plaintiff believes and represents that approval of the Stipulation and

Agreement is in the best interest of creditors and other parties in interest as it will, inter alia,

likely provide for a distribution to creditors with valid claims against the Defendant, as well as

administrative claimants, if any. The Stipulation and Agreement also protects the integrity of

the bankruptcy system by obligating the Defendant to provide a distribution to creditors with

valid claims to obtain the discharge he seeks.

                9.      Notice of this Motion, together with a copy thereof, which includes the

Stipulation and Agreement, is being served on all creditors and the chapter 7 trustee, providing

an opportunity to review the proposed settlement and raise any appropriate objections thereto.

                10.     The Plaintiff asserts that the terms of the Stipulation and Agreement which

inure to the benefit of all creditors holding valid claims in this case as well as administrative

claimants, if any, together with the provision to all creditors and other parties in interest of notice

of this settlement and the opportunity to object and be heard thereon, constitute sufficient

grounds for the approval the agreement of the parties to this adversary proceeding. See In re

Salinardi, 307 B.R. 353 (Bankr. D. Conn. 2004).

                Based on the above, the U. S. trustee requests that the Court enter an order

approving the attached Stipulation and Agreement, and closing this adversary proceeding upon


                                                     3
 Case 19-00199-elf       Doc 7    Filed 12/17/19 Entered 12/17/19 13:44:49           Desc Main
                                   Document     Page 4 of 4



the approval of the conversion of the Defendant’s motion to convert his case to chapter 13 as

required under the Stipulation and Agreement. The U. S. trustee specifically reserves the right

to supplement this motion at or prior to the hearing on this matter.

               DATED this 17th day of December, 2019.

                                                      ANDREW A. VARA
                                                      Acting United States trustee


                                                      By:   /s/ Dave P. Adams
                                                             Dave P. Adams
                                                             200 Chestnut Street, Suite 502
                                                             Philadelphia, Pennsylvania 19106
                                                             (215) 597-4411
                                                             (215) 923-1293 (fax)
                                                             dave.p.adams@usdoj.gov




                                                 4
